                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                  3:16-cv-314-MOC
                                (3:95-cr-1-5-MOC-1)

RYAN ONEIL LITTLE,                  )
                                    )
           Petitioner,              )
                                    )
     vs.                            )                       ORDER
                                    )
UNITED STATES OF AMERICA,           )
                                    )
           Respondent.              )
___________________________________ )

       THIS MATTER is before the Court on the Government’s Motion to Place Motion Under

28 U.S.C. § 2255 in Abeyance, (Doc. No. 19).

       Petitioner was convicted in the underlying criminal case of offenses including possession

of a firearm in furtherance of a crime of violence in violation of 18 U.S.C. § 924(c) based on the

offense of murder in aid of racketeering. He filed his pro se § 2255 Motion to Vacate in June 2016,

arguing that Johnson v. United States, 135 S.Ct. 2551 (2015), applies to 18 U.S.C. § 924(c).

Petitioner was subsequently appointed counsel. (Doc. No. 4). This matter was stayed for several

years pending the issuance of Beckles v. United States, No. 15-8544, (Doc. No. 8), then United

States v. Ali, No. 15-4433 and United States v. Simms, No. 15-4640, (Doc. No. 10), and United

States v. Davis, 18-431, (Doc. No. 12). Most recently, the case was stayed pending the United

States Supreme Court’s consideration of Walker v. United States, No. 19-373 which presented the

issue of whether an offense that can be committed with mens rea of recklessness can qualify as a

“violent felony” under the Armed Career Criminal Act. (Doc. No. 17).

       The Government presently seeks further stay pursuant to Borden v. United States, 19-5410


                                                1
now that the Supreme Court has dismissed Walker due to Mr. Walker’s passing. Borden presents

substantially the same question as Walker and counsel for Petitioner does not object.

       The Government’s Motion to Place Motion Under 28 U.S.C. § 2255 in Abeyance, (Doc.

No. 19), is GRANTED. The Government shall have 45 days after the United States Supreme Court

issues its decision in Borden within which to file its response.

       IT IS SO ORDERED.



                                           Signed: March 18, 2020




                                                  2
